DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of species B, drawn to FIG. 1B in the reply filed on 10/12/2021 is acknowledged.
Claims 5-7 and 12-20 are currently withdrawn.
Claims 1-4, 11, and 21-22 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “oxidation-reduction chemistry that is substantially invariant with pH” in lines 8-9, which includes the relative term “substantially invariant with pH” that renders the claim indefinite. The term “substantially invariant with pH” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-4, 11, and 21-22 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0302660 (Kahn).
With respect to claim 1, Kahn teaches a pH sensor comprising:
a sensor tail comprising a first working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101,0117-0119, 0123, 0126, and 0155 of Kahn), a second working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn), and at least one other electrode (the other working electrodes of Kahn or the counter electrode of Kahn; paragraphs 0119, and 0122-0123 of Kahn);

a second active portion located upon the second working electrode, the second active portion comprising a substance having oxidation-reduction chemistry that is substantially invariant with pH (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn),
wherein the first working electrode is configured to produce a first signal and the second working electrode is configured to produce a second signal, and a difference between the first signal and the second signal correlates to pH (paragraphs 0024, 0123, 0126, 0161-0163, and 0166 of Kahn).
With respect to claim 2, Kahn teaches that the sensor tail is configured for insertion in a tissue (the application to tissue; paragraphs 0114-0115, 0185, 0187-0188, 0206, and 0208-0210 of Kahn).
With respect to claim 3, Kahn teaches that the substance having pH-dependent oxidation-reduction chemistry comprises a quinone, a redox indicator compound, or any combination thereof (quinone; paragraphs 0011, 0080, and 0091 and claim 28 of Kahn).

With respect to claim 21, Kahn teaches that the redox indicator compound (paragraphs 0011, 0080, and 0091 and claim 28 of Kahn) is covalently bound to the first working electrode (paragraphs 0007, 0019, 0083, and 0136 of Kahn).
With respect to claim 22, Kahn teaches that the substance having oxidation-reduction chemistry that is substantially invariant with pH is a transition metal complex or a pH-independent redox mediator (paragraphs 0010, 0085, 0090, 0118, 0120, 0131, and 0149 of Kahn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of WO 2017/079696 (Ismagilov).
Kahn teaches at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH (paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101,0117-0119, 0123, 0126, and 0155 of Kahn).  Such species include: quinones, 1, monoquaternized N-alkyl-4,4’-bipyridinium, Prussian Blue, Ni(OH)2, and RuOx (paragraph 0091 of Kahn). Ismagilov teaches that other pH dependent redox indicators include: sodium 2,6-Dibromophenol-indophenol, sodium o-Cresol indophenol, thionine, methylene blue,2 indigotetrasulfonic acid, indigotrisulfonic acid, indigo carmine, indigomono sulfonic acid, phenosafranin, safranin, neutral red (paragraph 00115 of Ismagilov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methylene blue as the redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of pH since it is a simple substation of one known element for another to obtain predictable results and/or Kahn teaches that phenothiazinium dyes can be used and Ismagilov teaches one such dye.
With respect to claim 4, the combination teaches or suggest that the substance having pH-dependent oxidation-reduction chemistry comprises a redox indicator compound comprising a thiazine (the use of methylene blue of the combination).

Response to Arguments
The Applicant’s arguments filed 8/25/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The Applicant asserts:

    PNG
    media_image1.png
    382
    705
    media_image1.png
    Greyscale

This argument is not persuasive since the specification does not provide sufficient guidance as to what the metes and bounds of “substantially invariant with pH” means.  The above passage cited by the Applicant provides examples of what “substantially invariant with pH” may mean, but it is couched in subjective or vague terms so as to prevent one of ordinary skill in the art to understand the metes and bounds of the term.  For example, the underlined expressions below blur the demarcations lines of explanation so as to render the definition too vague such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention:
[0037] Suitable substances having oxidation-reduction chemistry that is substantially invariant with pH are not considered to be particularly limited, provided that the substance exhibits a sufficiently limited extent of response variability over a given pH range. According to various embodiments, the response variability may fluctuate by about 100 mV or less, or about 50 mV or less, or about 10 mV or less, or exhibit substantially no fluctuations over a given pH range of interest. In still more specific embodiments, the response variability may fluctuate within the above limits over a pH range of about 1 to about 14, or about 2 to about 12, or about 3 to about 7, or about 7 to about 12, or about 5 to about 8, or about 6.5 to about 8.5, or about 6.5 to about 8.
The above underlined terms are relative, in and of themselves, and fail to provide guidance as to the meaning of the terms they describe or as to the meaning of the term “substantially invariant with pH” generally.
Prior art rejections
The Applicant’s arguments with respect to claims 1-4, 11, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The Applicant’s amendment did NOT necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that methylene blue is a phenothiazinium dye (see the article “Exploring the interaction of phenothiazinium dyes methylene blue, new methylene blue, azure A and azure B with tRNAPhe: spectroscopic, thermodynamic, voltammetric and molecular modeling approach”).
        
        2 Note that methylene blue is also considered a thiazine dye (see attached Merriam Webster Dictionary Definition).